          Case 4:19-cv-07087-DMR Document 9 Filed 12/27/19 Page 1 of 18



 1   ADVOCATES FOR WORKER RIGHTS LLP
     Marco A. Palau, Bar No. 242340
 2   Joseph D. Sutton, Bar No. 269951
     Eric S. Trabucco, Bar No. 295473
 3   212 9th Street, Suite 314
     Oakland, California 94607
 4   Telephone: (510) 269-4200
     Fax: (408) 657-4684
 5

 6   JUSTICE AT WORK LAW GROUP, LLP
     Tomas E. Margain, Bar No. 193555
 7   1550 The Alameda, Suite 302
     San Jose, California 95126
 8   Telephone: (408) 317-1100
     Facsimile: (408) 351-0105
 9
     Attorneys for Plaintiff
10   EFREN MORENO and the Proposed Class
11
                                      UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13

14
      EFREN MORENO, individually and on                Case No. 4:19-cv-07087-DMR
15    behalf of all others similarly situated,
                                                       FIRST AMENDED CLASS ACTION
16                      Plaintiffs,                    COMPLAINT FOR VIOLATIONS OF THE
                                                       FAIR LABOR STANDARDS ACT,
17           v.                                        CALIFORNIA LABOR CODE AND
                                                       CALIFONRIA BUSINESS AND
18    CAPITAL BUILDING MAINTENANCE                     PROFESSIONS CODE; AND FOR CIVIL
      & CLEANING SERVICES, INC.                        PENALTIES PURSUANT TO THE
19                                                     CALIFORNIA PRIVATE ATTORNEYS
                        Defendants.                    GENERAL ACT
20
21
            Plaintiff EFREN MORENO, on behalf of himself and all other similarly situated current and
22

23   former employees of Defendant CAPITAL BUILDING MAINTENANCE & CLEANING

24   SERVICES, INC complains and alleges as follows:
25

26
27

28
                                                   1
                                 FIRST AMENDED CLASS ACTION COMPLAINT
             Case 4:19-cv-07087-DMR Document 9 Filed 12/27/19 Page 2 of 18



 1                                              INTRODUCTION
 2            1.    This action is brought on behalf of similarly situated employees as a collective action
 3
     under the Fair Labor Standards Act (FLSA), against Defendant for violations of federal overtime
 4
     laws.
 5
              2.    This lawsuit is brought a class action lawsuit brought pursuant to Federal Rule of
 6

 7   Civil Procedure 23 for violations of the California Labor Code, California Business and Professions

 8   Code §§ 17200 et seq., and applicable IWC Wage Orders, including Wage Orders 5-2001 and 16-

 9   2001 (hereinafter the “Wage Orders”). Finally, this action is brought as a representative action on
10
     behalf of the State of California, the Real Party in Interest, under the Private Attorneys General Act
11
     (hereinafter “PAGA”), California Labor Code §§ 2699 et seq. Plaintiff seeks to enforce that state’s
12
     laws and to collect civil penalties paid in large part to the State of California, with a lesser
13
     percentage of those civil penalties distributed to Plaintiff and other current or former employees of
14

15   Defendants (collectively referred to as the “PAGA Pool”).

16            3.    Plaintiff has complied with the pre-filing requirements of PAGA set forth in Labor
17   Code § 2699.3 by giving timely written notice to the Defendants and the Labor & Workforce
18
     Development Agency (hereinafter “LWDA”) of the alleged violations and the facts and theories
19
     supporting them. More than 65 calendar days have passed without receiving notice from the LWDA
20
     of an intent to investigate the allegations. As such, Plaintiff is statutorily authorized to represent the
21

22   state to enforce California’s Labor Code and Industrial Welfare Commission (hereinafter “IWC”)

23   Wage Order provisions and collect penalties on behalf of the state and the workforce.

24            4.    Defendant provides various labor services, including window washing, construction
25   clean up, floor maintenance, pressure washing, trash and graffiti removal and other specialty
26
     services described on its website (www.capitalbldg.com/special-services/).
27

28
                                                        2
                                  FIRST AMENDED CLASS ACTION COMPLAINT
           Case 4:19-cv-07087-DMR Document 9 Filed 12/27/19 Page 3 of 18



 1           5.      Plaintiff is a former employee of Defendant who was not compensated at the proper
 2   rate for his overtime hours and not compensated for all hours worked. He brings this class action on
 3
     behalf of himself and all other current and former similarly situated employees of Defendant.
 4
     Plaintiff also seeks to recover civil penalties under PAGA for the violations described in this
 5
     complaint on behalf of the State of California and the PAGA Pool.
 6

 7           6.      The claims revolve around the following illegal policies and practices which have

 8   been in place at all times relevant to this action:

 9
                     (a) When overtime hours are worked, Defendant lowers the hourly rate of pay for
10
                             overtime hours and uses that lower rate to compute the overtime rate, rather
11
                             than computing the “regular rate of pay” or using the weighted average rate to
12
                             pay for overtime, in violation of the FLSA’s overtime requirements.
13
                     (b) Defendant maintains a timekeeping policy that systematically fails to record
14
                             accurately the start and end of work periods and meal periods and all hours
15
                             worked, in violation of the California Wage Orders, California Labor Code
16
                             and FLSA record-keeping requirements.
17
                     (c) Defendant enforces a compensation policy or practice of paying workers based on
18
                             time records that are inaccurate and do not capture all hours worked, in
19
                           violation of the California Wage Orders and Labor Code.
20           7.      Defendant’s use of a lower rate of pay for overtime rather than the weighted average
21
     of all rates used within the workweek violates the FLSA.
22
             8.      29 C.F.R. § 778.115 states in pertinent part:
23
            Where an employee in a single workweek works at two or more different types of work for
24          which different nonovertime rates of pay (of not less than the applicable minimum wage)
            have been established, his regular rate for that week is the weighted average of such rates.
25
            That is, his total earnings (except statutory exclusions) are computed to include his
26          compensation during the workweek from all such rates, and are then divided by the total
            number of hours worked at all jobs.
27

28
                                                           3
                                  FIRST AMENDED CLASS ACTION COMPLAINT
          Case 4:19-cv-07087-DMR Document 9 Filed 12/27/19 Page 4 of 18



 1          9.      Plaintiff brings this lawsuit on behalf of the class to challenge the unfair and unlawful
 2   practices that Defendant have engaged in with regard to its compensation policies.
 3
            10.     Plaintiff seeks restitution and compensation on behalf of himself and other similarly
 4
     situated employees for unpaid wages, overtime premiums, statutory penalties, and interest. Finally,
 5
     Plaintiffs seek reasonable attorneys’ fees and costs pursuant to the Fair Labor Standards Act (FLSA),
 6

 7   the California Labor Code, including sections 1194, and California Code of Civil Procedure §

 8   1021.51.

 9                                                  PARTIES
10
            11.     Plaintiff EFREN MORENO is an individual over the age of eighteen (18) and at all
11
     relevant times residents of San Mateo County in California. Plaintiff was employed by Defendant
12
     within the four years preceding the date that this Complaint was filed.
13
            12.     Plaintiff MORENO by this Complaint hereby opts in as a plaintiff to bring overtime
14

15   claims against Defendant pursuant to the FLSA.

16          13.     Defendant CAPITAL BUILDING MAINTENANCE & CLEANING SERVICES,
17   INC. is a California corporation headquartered in San Mateo County. It is authorized to, and in fact
18
     does, business in the State of California.
19
                                        JURISDICTION AND VENUE
20
            14.     This Court has jurisdiction over Plaintiff’s claims and those of similarly situated
21

22   current and former employees for unpaid wages under the FLSA both under Enterprise Coverage

23   and Individual Coverage.

24          15.     Venue is proper in this Court because Defendant is a California corporation that is
25   based in and operates out of this Court’s district.
26
27
     1
       All further references to Labor Code, Business and Professions Code, or Code of Civil Procedure are
28   references to California statutes.
                                                           4
                                  FIRST AMENDED CLASS ACTION COMPLAINT
          Case 4:19-cv-07087-DMR Document 9 Filed 12/27/19 Page 5 of 18



 1                    FACTUAL ALLEGATIONS APPLICABLE TO ALL CLAIMS
 2          16.     Defendant provides labor services throughout the San Francisco Bay Area and
 3
     Northern California.
 4
            17.     At all times relevant to this action, Defendant compensated its employees on an
 5
     hourly basis, including Plaintiff.
 6

 7          18.     When Plaintiff and, on information and belief, similarly situated workers worked

 8   more than 40 hours in a week, their regular rate of pay for purposes of computing overtime pay was

 9   not based on a weighted average of all the hourly rates within the workweek.
10
            19.     At various times relevant to this action, Defendants lowered overtime pay to an
11
     overtime rate of just a few dollars more than the regular rate.
12
            20.     The overtime hours would also primarily be put in separate pay checks with separate
13
     wage statements paid in the same pay period.
14

15          21.     For example, Plaintiff could receive one check and wage statement for his 40 regular

16   rate hours -- which in 2016 were paid at a rate of $22.73 an hour. Plaintiff would then receive a
17   second check and wage statement for the same pay period covering overtime hours and listing his
18
     overtime rate as $27.00. While the regular rate would not be listed in the overtime wage statement,
19
     based on the fact overtime is paid at 1.5 times the regular rate, his regular rate of pay for the
20
     overtime hours was $18.00.
21

22          22.     Defendant violated California Labor Code section 1194 and 1194.2, among other

23   provisions, by not paying for all hours worked.

24          23.     Defendant had a pay system, used by all workers, in which they would not properly
25   record all hours worked, resulting in workers not being paid for all hours worked and not being paid
26
     minimum wage for all hours worked.
27

28
                                                        5
                                  FIRST AMENDED CLASS ACTION COMPLAINT
          Case 4:19-cv-07087-DMR Document 9 Filed 12/27/19 Page 6 of 18



 1          24.     Defendant violated California Labor Code section 226 by issuing wage statements for
 2   overtime pay that did not list the regular rate of pay and did not properly calculate overtime wages.
 3
                                      CLASS ACTION ALLEGATIONS
 4
            25.     Plaintiff brings this action on behalf of himself and all others similarly situated
 5
     pursuant to Federal Rule of Civil Procedure 23 for violations of the Fair Labor Standards Act, Labor
 6

 7   Code and Business & Professions Code §§ 17200, et seq. Plaintiff seeks to represent the following

 8   Rule 23 class of employees, defined as follows:

 9                  All hourly employees of CAPITAL BUILDING MAINTENANCE &
                    CLEANING SERVICES, INC. who worked for Defendant in
10
                    California within four years of the filing of the original complaint in
11                  this action through the date of the action’s final disposition.

12          26.     Additionally, Plaintiff seeks to represent the following FLSA Opt-In Class:

13                  All hourly employees of CAPITAL BUILDING MAINTENANCE &
                    CLEANING SERVICES, INC. who worked more than 40 hours in a given
14
                    workweek for Defendant and were employed within four years of the
15                  filing of the original complaint in this action through the date of the
                    action’s final disposition.
16
            27.     The exact number of class members is unknown to Plaintiff at this time. On
17
     information and belief, Plaintiff alleges that there are at least 40 class members. Accordingly, the
18

19   members of the class are so numerous that joinder of all members would be impracticable. The

20   disposition of the class members’ claims through this class action will benefit both the parties and
21   the Court. The exact number and identity of the proposed class members are readily ascertainable
22
     through inspection of Defendants’ records.
23
            28.     Common questions of law and fact exist as to members of the class and include, but
24
     are not limited to, the following:
25

26                  (a)     Whether Defendants failed to pay Plaintiffs and members of the class all

27                          overtime wages due by refusing to compensate them at the required overtime

28                          rate for overtime hours;
                                                       6
                                  FIRST AMENDED CLASS ACTION COMPLAINT
          Case 4:19-cv-07087-DMR Document 9 Filed 12/27/19 Page 7 of 18



 1                  (b)       Whether Defendants failed to pay Plaintiff and class members for all “hours
 2                            worked” as the term is defined in the California Wage Orders, in violation of
 3
                              California law;
 4
                    (c)       Whether Defendants violated the record-keeping requirements of state and
 5
                              federal law;
 6

 7                  (d)       Whether Defendants failed to provide Plaintiffs and members of the class

 8                            accurate wage statements showing all hours worked and all wages due;

 9                  (e)       Whether Defendants willfully failed to pay all wages due Plaintiffs and
10
                              members of the class upon termination; and
11
                    (f)       Whether Defendants engaged in unfair competition proscribed by the
12
                              Business and Professions Code by engaging in the conduct described
13
                              hereinabove.
14

15          29.     Plaintiffs’ claims are typical of the claims of the class that Plaintiff seeks to represent.

16   Defendant’s common course of conduct with respect to Plaintiff and members of the class has
17   caused them to sustain the same or similar injuries and damages.
18
            30.     Plaintiff will fairly and adequately represent and protect the interests of the members
19
     of the class. Plaintiff is a member of the class and does not have any conflict of interest with other
20
     class members. Plaintiff has retained and is represented by competent counsel that are experienced
21

22   in complex class action litigation, including wage and hour class actions such as the present action.

23          31.     The nature of this action and California law make a class action the superior and

24   appropriate procedure to afford relief for the wrongs alleged herein.
25                                                COUNT ONE
26                                             FEDERAL CLAIM
                          Fair Labor Standards Act, 29 U.S.C. §§ 207, 216(b), and 255(a)
27                                Failure to Pay Minimum Wage and Overtime
                                      Plaintiff on Behalf of the FLSA Class
28
                                                        7
                                   FIRST AMENDED CLASS ACTION COMPLAINT
          Case 4:19-cv-07087-DMR Document 9 Filed 12/27/19 Page 8 of 18



 1          32.     Plaintiff re-alleges and incorporates by reference the allegations contained in the
 2   preceding paragraphs as though fully set forth herein.
 3
            33.     Defendants operate a business enterprise engaged in commerce or in the production
 4
     of goods for commerce as defined by 29 U.S.C. § 203(r)-(s) and related Department of Labor
 5
     regulations.
 6

 7          34.     Defendant’s employees worked at various times more than forty (40) hours a week.

 8          35.     At all relevant times herein, Defendant was required by the Fair Labor Standards Act

 9   to pay their employees, including Plaintiff and other similarly situated employees, at their regular
10
     rate for all regular hours and at their overtime rate of one-and-a-half (1.5) times the regular rate for
11
     all hours over 40 in a week. 29 U.S.C. § 201, et seq.
12
            36.     At all times relevant to this action, Defendant has been subject to the requirements set
13
     forth in 29 C.F.R. § 778.115, which states the following:
14

15          Where an employee in a single workweek works at two or more different types of
            work for which different nonovertime rates of pay (of not less than the applicable
16          minimum wage) have been established, his regular rate for that week is the
            weighted average of such rates. That is, his total earnings (except statutory
17          exclusions) are computed to include his compensation during the workweek from
            all such rates, and are then divided by the total number of hours worked at all
18
            jobs.
19
            37.     Defendants routinely required, suffered or permitted Plaintiff and other similarly
20
     situated employees to work more than forty (40) hours per week without paying all of their wages
21

22   for overtime work or compensating for overtime at the rate required by the FLSA.

23          38.     In failing to pay their employees all overtime wages at one-and-one-half (1.5) times

24   their regular rate of pay, Defendant willfully violated the FLSA.
25          39.     As a direct and proximate result of Defendants’ failure to pay proper wages under the
26
     FLSA, Plaintiff and other similarly situated employees incurred general damages in lost overtime
27
     wages in an amount to be proved at trial.
28
                                                        8
                                  FIRST AMENDED CLASS ACTION COMPLAINT
          Case 4:19-cv-07087-DMR Document 9 Filed 12/27/19 Page 9 of 18



 1             40.      Defendant intentionally, with reckless disregard for its responsibilities under the
 2   FLSA and without good cause, failed to pay Plaintiff and other similarly situated employees proper
 3
     wages. Defendant is thus liable to Plaintiff and the FLSA class for liquidated damages in an amount
 4
     equal to their lost wages over a three-year statute of limitations. 29 U.S.C. §§ 216(b) and 255(a).
 5
               41.      Plaintiff was required to retain legal assistance in order to bring this action and, as
 6

 7   such, is entitled to an award of reasonable attorney’s fees pursuant to the FLSA. 29 U.S.C. § 216(b).

 8                                                   COUNT TWO
                                             PENDENT STATE CLAIM
 9                          California Labor Code §§ 1194, 1194.2, 1197 and Wage Orders
                     Failure to Compensate for All Hours Worked and Violation of Minimum Wage
10
                                        Plaintiff on Behalf of the Rule 23 Class
11             42.      Plaintiff re-alleges and incorporates by reference the allegations contained in the
12   preceding paragraphs as though fully set forth herein.
13             43.      Defendant is required to compensate employees for all “hours worked” as set forth in
14   the applicable Wage Order(s).
15             44.      Defendant is also required to compensate employees for all hours worked at rates that
16   are not less than the legal minimum wage, pursuant to Labor Code section 1194.
17             45.      Under Labor Code section 1194.2, an employer that violates the minimum wage is
18   liable for liquidated damages in an amount equal to the minimum wages owed.
19             46.      Defendant failed to compensate Plaintiff and, on information and belief, class
20   members for all hours worked, resulting in violations of Labor Code section 1194 and the Wage
21   Orders.
22             47.      Defendant paid Plaintiff and, on information and belief, class members based on time
23   sheets that did not contain all hours worked.
24             48.      As a result of Defendant’s practice or policy, Plaintiff and, on information and belief,
25   class members were paid no wages for portions of their workday, in violation of California’s
26   minimum wage laws.
27

28
                                                           9
                                     FIRST AMENDED CLASS ACTION COMPLAINT
          Case 4:19-cv-07087-DMR Document 9 Filed 12/27/19 Page 10 of 18



 1          49.     Defendant is liable to Plaintiff and class members for wages, liquidated damages,

 2   interest, attorney’s fees and cost of suit, pursuant to Labor Code section 1194 and 1194.2.

 3                                             COUNT THREE
 4                                       PENDENT STATE CLAIM
                                         California Labor Code § 203
 5                                           Waiting Time Penalties
                                    Plaintiff on Behalf of the Rule 23 Class
 6
            50.     Plaintiff re-alleges and incorporates by reference the allegations contained in the
 7

 8   preceding paragraphs as though fully set forth herein.

 9          51.     At the time Plaintiff’s employment with Defendant was terminated, and any other

10   similarly situated employee who was terminated, Defendant owed him unpaid regular and overtime
11
     wages as previously alleged, and such wages owed to them were ascertainable at the time of
12
     termination.
13
            52.     Failure to pay wages owed at an employee's termination subjects the employer the
14
     payment of a penalty equaling up to thirty (30) days’ wages. Cal. Labor Code §§ 201 and 203.
15

16          53.     As of this date, Defendants has failed and refused, and continue to fail and refuse, to

17   pay the amount due, thus making each such Defendant liable to Plaintiff and other similarly situated
18   employees for penalties equal to thirty (30) days’ wages.
19
            54.     Plaintiff and other similarly situated employees can and will comply with the
20
     requirements and standards to the extent required by law to prosecute this violation as a
21
     representative action under the Unfair Trade Practices Act.
22

23                                              COUNT FOUR
                                         PENDENT STATE CLAIM
24                                       California Labor Code § 226
                                 Failure to Provide Accurate Wage Statements
25                                  Plaintiff on Behalf of the Rule 23 Class
26          55.     Plaintiff re-alleges and incorporates by reference the allegations contained in the
27
     preceding paragraphs as though fully set forth herein.
28
                                                      10
                                 FIRST AMENDED CLASS ACTION COMPLAINT
          Case 4:19-cv-07087-DMR Document 9 Filed 12/27/19 Page 11 of 18



 1          56.     At all times relevant hereto, Defendant was required to provide each employee with
 2   accurate wage statements setting forth, among other things, the dates of labor for which payment of
 3
     wages is made, the total hours of work for the pay period, the gross and net wages paid, all
 4
     deductions from those wages, all applicable hourly rates, and the name and address of the employer.
 5
     Cal. Labor Code § 226.
 6

 7          57.     California Labor Code section 226(a) requires:

 8          An employer, semimonthly or at the time of each payment of wages, shall furnish
            to his or her employee, either as a detachable part of the check, draft, or voucher
 9          paying the employee’s wages, or separately if wages are paid by personal check
            or cash, an accurate itemized statement in writing showing (1) gross wages
10
            earned, (2) total hours worked by the employee, except as provided in subdivision
11          (j), (3) the number of piece-rate units earned and any applicable piece rate if the
            employee is paid on a piece-rate basis, (4) all deductions, provided that all
12          deductions made on written orders of the employee may be aggregated and shown
            as one item, (5) net wages earned, (6) the inclusive dates of the period for which
13          the employee is paid, (7) the name of the employee and only the last four digits of
            his or her social security number or an employee identification number other than
14
            a social security number, (8) the name and address of the legal entity that is the
15          employer and, if the employer is a farm labor contractor, as defined in subdivision
            (b) of Section 1682, the name and address of the legal entity that secured the
16          services of the employer, and (9) all applicable hourly rates in effect during the
            pay period and the corresponding number of hours worked at each hourly rate by
17          the employee and, beginning July 1, 2013, if the employer is a temporary services
            employer as defined in Section 201.3, the rate of pay and the total hours worked
18
            for each temporary services assignment. The deductions made from payment of
19          wages shall be recorded in ink or other indelible form, properly dated, showing
            the month, day, and year, and a copy of the statement and the record of the
20          deductions shall be kept on file by the employer for at least three years at the
            place of employment or at a central location within the State of California. For
21          purposes of this subdivision, “copy” includes a duplicate of the itemized
22          statement provided to an employee or a computer-generated record that accurately
            shows all of the information required by this subdivision.
23
            58.     Defendant knowingly and intentionally failed to provide Plaintiff and other similarly
24
     situated employees with accurate, itemized wage statements in compliance with Labor Code § 226.
25

26   Such failures in Defendant’s itemized wage statements include, among other things, not accurately

27   showing the total hours worked, not showing all applicable rates of pay, including the rate for

28
                                                     11
                                 FIRST AMENDED CLASS ACTION COMPLAINT
          Case 4:19-cv-07087-DMR Document 9 Filed 12/27/19 Page 12 of 18



 1   overtime hours worked and amount of overtime pay, not accurately showing gross and net wages
 2   earned, and/or incorrectly reporting gross wages earned.
 3
             59.    As a direct result of Defendant’s conduct, Plaintiff and other similarly situated
 4
     employees were never provided with accurate paystubs. Plaintiff and other similarly situated
 5
     employees are entitled to recover penalties in an amount of not less than $50.00 for an initial
 6

 7   violation and $100.00 for a subsequent for each violation up to $4,000.00.

 8           60.    Plaintiff has incurred and will continue to incur attorney fees in the prosecution of

 9   this action.
10
                                                 COUNT FIVE
11                                       PENDENT STATE CLAIM
                                Business and Professions Code §§ 17200 et seq.
12                                     Engaging in Unfair Competition
                                    Plaintiff on Behalf of the Rule 23 Class
13
             61.    Plaintiff re-alleges and incorporates by reference the allegations contained in the
14

15   preceding paragraphs as though fully set forth herein.

16           62.    At all times relevant herein, Defendant was required to pay their employees,
17   including Plaintiffs and other similarly situated employees, at an overtime rate for work performed
18
     in excess of 40 hours per week or 8 hours per day. 29 U.S.C. §§ 207 and 216, Cal. Labor Code
19
     §1194; IWC Wage Order 5-2001 and 16-2001.
20
             63.    Defendants were also required to provide their employees compliant wage stubs. Cal.
21

22   Labor Code § 226.

23           64.    At all times relevant herein, Defendants were also required to refrain from engaging

24   in unfair competition. Cal. Bus. & Prof. Code § 17000, et seq.
25           65.    Defendant engaged in unfair competition by failing to pay Plaintiff and other
26
     similarly situated employees for all hours worked and at an overtime rate for his overtime hours.
27
     Plaintiffs and other similarly situated employees were entitled to those wages, which Defendant kept
28
                                                      12
                                 FIRST AMENDED CLASS ACTION COMPLAINT
          Case 4:19-cv-07087-DMR Document 9 Filed 12/27/19 Page 13 of 18



 1   for itself. These illegal acts gave Defendant a competitive advantage over other employers and
 2   business in the care provider industry who were in compliance with the law.
 3
            66.     Defendants were also aware of the existence and requirements of the Unfair Trade
 4
     Practice Act, and the requirements of the Labor Code and Wage Order 5, 2001 and 16-2001, but
 5
     knowingly, willfully, and intentionally failed to pay Plaintiffs and other similarly situated employees
 6

 7   for all hours worked and at their overtime rate for their overtime hours and provide them breaks.

 8          67.     As a direct and proximate result of Defendant’s failure and refusal to pay for all hours

 9   and pay at the overtime rate for all overtime hours, Plaintiff’s rights were violated, as well as the
10
     rights of other similarly situated employees, and they suffered general damages in the form of unpaid
11
     wages in an amount to be proved at trial.
12
            68.     Plaintiff and other similarly situated employees have been illegally deprived of their
13
     overtime pay and herein seek restitution pursuant to Business and Professions Code § 17203.
14

15                                                 COUNT SIX
                                         PENDENT STATE CLAIM
16                                             Declaratory Relief
                                         Plaintiff on Behalf of the Class
17
            69.     Plaintiffs re-allege and incorporate by reference the allegations contained in the
18

19   preceding paragraphs as though fully set forth herein, and further alleges as follows:

20          70.     An actual controversy has arisen between Plaintiffs and members of the class, on the
21   one hand, and Defendants, on the other hand, as to their respective rights, remedies and obligations.
22
     Specifically, Plaintiffs contend, and Defendants deny, that:
23
                   (a) Defendants have failed and continue to fail to properly pay overtime wages based
24
                       on the correct regular rate of pay;
25

26                 (b) Defendants have failed and continue to fail to provide Plaintiffs and members of

27                     the class accurate wage statements showing all hours worked, the corresponding

28                     hourly rate, and all gross and net wages earned;
                                                       13
                                  FIRST AMENDED CLASS ACTION COMPLAINT
          Case 4:19-cv-07087-DMR Document 9 Filed 12/27/19 Page 14 of 18



 1             71.   Plaintiff further alleges that members of the class are entitled to recover earned
 2   wages, liquidated damages, and penalties as alleged herein.
 3
               72.   Accordingly, Plaintiff seeks a declaration as to the respective rights, remedies, and
 4
     obligations of the parties.
 5
                                                  COUNT SEVEN
 6                                          PENDENT STATE CLAIM
 7                                   California’s Private Attorneys General Act
                                       California Labor Code §§ 2699 et seq.
 8                   Plaintiff for the State, Himself and the PAGA Pool Against Defendants

 9             73.   Plaintiff re-alleges and incorporates the above allegations above as if fully stated

10   herein.

11             74.   Plaintiff is an aggrieved employee as defined in California Labor Code section

12   2699(a). He brings this cause of action on behalf the State of California with respect to the labor law

13   violations they and all other current or former non-exempt employees experienced during the

14   relevant time-period, as alleged in this complaint.

15             75.   As described in this complaint, Defendants violated the California Labor Code and

16   Wage Orders.

17             76.   PAGA permits an individual to recover civil penalties on behalf of herself and other

18   current or former employees for violations of the Labor Code and Wage Orders. Labor Code §

19   2699(a).

20             77.   Defendants are liable for PAGA penalties for the Wage Order and Labor Code

21   violations described in this complaint. Plaintiff alleges that Defendants violated the following

22   provisions of the Labor Code: sections 226, 226.3 and 2699(f) for providing inaccurate wage

23   statements that fail to state accurately the total hours worked, gross and net wages earned, and all

24   applicable rates of pay and the corresponding hours;

25             78.   As a result of violations of the Wage Order and California Labor Code section 226,

26   Defendants are liable for civil penalties pursuant to California Labor Code §§ 210, 223, 352, 2699(f)

27   and 2698 et seq.

28
                                                       14
                                   FIRST AMENDED CLASS ACTION COMPLAINT
          Case 4:19-cv-07087-DMR Document 9 Filed 12/27/19 Page 15 of 18



 1          79.     California Labor Code s§ 1174(d) requires employers to keep “payroll records

 2   showing the hours worked daily by and the wages paid to” all employees. Section 1174 requires

 3   employers to keep such records for at least three years.

 4          80.     The applicable Wage Orders require employers to keep accurate time records

 5   showing when an employee begins and ends each work period, meal period and rest period, as well

 6   as total hours worked in the payroll period and applicable rates of pay.

 7          81.     Defendants have failed to maintain accurate records required by the Wage Order and

 8   Labor Code, subjecting it to civil penalties pursuant to Labor Code § 1174.5.

 9          82.     Defendants are liable for civil penalties for their failure to compensate for all hours

10   worked, pursuant to Labor Code §§ 200, 204, 204b, 210, 223, 510, 511, 558, 1194, 1194.2, 1197,

11   1197.1, 1198, 2699(f) and 2698 et seq.

12          83.     Defendants are liable for civil penalties for failing to pay overtime, pursuant to Labor

13   Code §§ 200, 204, 204b, 210, 223, 510, 511, 558, 1194, 1194.2, 1197, 1197.1, 1198, 2699(f) and

14   2698 et seq.

15          84.     Defendants are liable for failing to provide accurate wage statements. Civil penalties

16   are due pursuant to Labor Code §§ 226, 246, 246.5, 247, 247.5, 248.5, 1174, 1174.5, 2699(f) and

17   2698 et seq.

18          85.     Defendants are liable for civil penalties pursuant to California Labor Code §§ 203,

19   256, 1197.1 and 2698 et seq. for failing to pay all wages owed timely upon separation from

20   employment, including all overtime wages, all wages for all hours worked, and all rest and meal
21   period premiums, in violation of Labor Code sections 201 and 202.

22          86.     Plaintiff seeks civil penalties for himself, the state and PAGA Pool, as well as

23   attorney’s fees and cost of suit, pursuant to PAGA.

24

25

26                                         Attorney’s Fees and Costs

27

28
                                                      15
                                 FIRST AMENDED CLASS ACTION COMPLAINT
          Case 4:19-cv-07087-DMR Document 9 Filed 12/27/19 Page 16 of 18



 1          87.     Enforcement of statutory provisions enacted to protect workers and to ensure proper
 2   and prompt payment of wages due to employees is a fundamental public interest in California.
 3
     Consequently, Plaintiffs’ success in this action will result in the enforcement of important rights
 4
     affecting the public interest and will confer a significant benefit upon the general public. Private
 5
     enforcement of the rights enumerated herein is necessary as no public agency has pursued
 6

 7   enforcement. Plaintiffs are incurring a financial burden in pursuing this action and it would be

 8   against the interest of justice to require the payment of any attorney’s fees and costs from any

 9   recovery that might be obtained herein. As prayed for below, Plaintiff and his counsel,
10
     ADVOCATES FOR WORKER RIGHTS, LLP and JUSTICE AT WORK LAW GROUP, LLP, are
11
     entitled to and seek an award of attorneys’ fees and costs pursuant law including but not limited to
12
     the FLSA, Code of Civil Procedure § 1021.5, Labor Code § 1194 and other applicable laws.
13
                                           PRAYER FOR RELIEF
14
     WHEREFORE, Plaintiff respectfully prays for relief as follows:
15
            1.      For declaratory relief as pled or as the Court may deem proper;
16
            2.      For preliminary and permanent injunctive relief prohibiting Defendant, its officers,
17
                    agents and all those acting in concert with them, from committing in the future those
18
                    violations of law herein alleged;
19
            3.      For an equitable accounting to identify, locate and restore to all current and former
20
                    employees the wages they are due, with interest thereon;
21
            4.      For an order awarding Plaintiff and the members of the class compensatory damages,
22
                    including lost wages, earnings and other employee benefits and all other sums of
23
                    money owed Plaintiff and members of the class, together with interest on these
24
                    amounts, according to proof;
25
            5.      For an Order certifying an overtime class under the FLSA;
26
            6.      For an Order certifying a Rule 23 class;
27

28
                                                        16
                                 FIRST AMENDED CLASS ACTION COMPLAINT
        Case 4:19-cv-07087-DMR Document 9 Filed 12/27/19 Page 17 of 18



 1        7.     For an order appointing Plaintiff as class representative and his attorneys as class

 2               counsel;

 3        8.     For overtime wages and interest for Plaintiff and the Class under the FLSA, 29 USC

 4               §§ 201 et seq.;

 5        9.     For liquidated damages under the FLSA for Plaintiff and the Class;

 6        10.    For wages and liquidated damages and interest pursuant to Labor Code §§ 1194 and

 7               1194.2;

 8        11.    For an award of reasonable attorneys’ fees as provided by applicable law, including

 9               the FLSA, Labor Code section 1194 and Code of Civil Procedure § 1021.5;

10        12.    For reasonable attorney’s fees and costs, including expert witness fees, pursuant to

11               California Labor Code §§ 2699 et seq.;

12        13.    For an award of civil penalties payable to Plaintiff and other current or former

13               employees (PAGA Pool) under PAGA for each violation of the Labor Code and

14               Wage Order described in this complaint, including but not limited to penalties under

15               Labor Code §§ 210, 226.3, 256, 558, 1174.5, 1197.1, 2699(a), 2699(f), and other

16               provisions described in this complaint;

17        14.    For all costs of suit; and

18        15.    For such other and further relief as this Court deems just and proper.

19

20   Dated: December 27, 2019                       ADVOCATES FOR WORKER RIGHTSLLP
                                                    JUSTICE AT WORK LAW GROUP
21
                                                     /s/ Marco A. Palau
22
                                                     Tomas E. Margain
23                                                   Marco A. Palau
                                                     Joseph D. Sutton
24                                                   Eric S. Trabucco
                                                     Attorneys for Plaintiffs
25

26
                                     DEMAND FOR JURY TRIAL
27
          Plaintiff hereby demands a trial by jury on all claims so triable.
28
                                                    17
                               FIRST AMENDED CLASS ACTION COMPLAINT
        Case 4:19-cv-07087-DMR Document 9 Filed 12/27/19 Page 18 of 18



 1
     Dated: December 27, 2019                 ADVOCATES FOR WORKER RIGHTS LLP
 2                                            JUSTICE AT WORK LAW GROUP

 3                                                /s/ Marco A. Palau

 4                                               Tomas E. Margain
                                                 Marco A. Palau
 5                                               Joseph D. Sutton
                                                 Eric S. Trabucco
 6                                               Attorneys for Plaintiffs

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                            18
                            FIRST AMENDED CLASS ACTION COMPLAINT
